Citation Nr: 1409275	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an rating for left total hip replacement, currently rated as 30 percent disabling, to include a total disability rating based on individual unemployability (TDIU) due to the left total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1992 to March 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied an increased rating for the Veteran's left total hip replacement.  

In January 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  At the hearing, the Veteran essentially contended that he is unemployable due to his service-connected left hip disability.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the Veteran is claiming to be unemployable due to the disability on appeal, the Board will treat the TDIU claim as a component of the issue on appeal.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

As noted above, the Veteran has raised the issue of entitlement to a TDIU based on his service-connected left hip disability.  The record does not reflect that he has been provided appropriate notice in response to this TDIU claim.  At the hearing, he also testified that he had been in receipt of disability benefits from the Social Security Administration (SSA) disability benefits since October 2012.  Since records in the possession of the SSA could be supportive of the Veteran's claim, further development to obtain those records is in order.  

The Veteran was most recently afforded a VA examination addressing his left total hip replacement in April 2012.  At the hearing, he asserted that his left hip disability had increased in severity since that examination and that the disability is markedly worse during flare ups.  Therefore, further development to afford him a current VA examination, during a flare up if possible, is in order.

In addition, while this case is in remand status, development to obtain any outstanding treatment records pertinent to the claim should be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for increased rating for left total hip replacement based on unemployability.  He should be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Undertake appropriate development to obtain a copy of the SSA decision awarding the Veteran disability benefits and of the records upon which the award was based.

4.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's left total hip replacement.  To the extent possible, this should be arranged with the Veteran to be conducted during a period of flare-up of the left total hip replacement.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination. 

In addition, the examiner should provide an opinion concerning the impact of the left total hip replacement on the Veteran's ability to work, to include whether it is sufficient by itself to render the Veteran unemployable. 

The rationale for each opinion expressed also must be provided.

4.  The RO or AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

